Vinje, J.
The trial court found that the goods bought were necessary for the preservation of the estate, and the finding is sustained by evidence. Such being the fact, the administratrix was entitled to reimbursement' from the estate for the amount of the bill in her final settlement with it.
Appellant correctly contends that the indebtedness was one due plaintiff from the administratrix and not from the estate, and that this claim was not properly filed against the estate. McLaughlin v. Winner, 63 Wis. 120, 23 N. W. 402; Miller v. Tracy, 86 Wis. 330, 56 N. W. 866; Brown v. McGee's Estate, 117 Wis. 389, 94 N. W. 363; Ferguson v. Woods, 124 Wis. 544, 102 N. W. 1094. But since the county court had jurisdiction both of the settlement of claims *36against tbe estate and of tbe allowance of expenses of administration, it was a mere irregularity to allow tbe latter under tbe former; especially was tbis so since tbe administratrix was tbe sole beir and tbe estate was solvent. All parties interested were before botb tbe county court and tbe circuit court and bad ample opportunity to be beard on tbe merits. So tbe error bas not affected tbe substantial right of any party and tbe judgment must be affirmed. Sec. 3072m, Stats. 1913; Crawley v. American Soc. 153 Wis. 13, 139 N. W. 734. Violations of established rules or methods of procedure become material on appeal only when it is evident that they have impaired a party’s right to a fair and impartial trial on tbe merits. Tbe Code and tbe court alike require tbe brushing aside of all errors that do not affect substantial rights.
By the Court. — Judgment affirmed.